DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response was received from the applicant on December 3, 2020.
Claim 9 has been cancelled.
Claims 1-8 and 10-17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
For the Amendments to the Specification filed by the applicant on March 4, 2019, the amendment:  Please add the following line before line 5 on page 1, has been deleted and corrected with the amendment:  Please add the following line before line 7 of page 1.  The change to the amendment now places the amendment after the title on page 1, and not in the middle of the title on page 1.
The amendment:  Please delete the sentence on page 22, line 16, has been deleted, since there is no page 22 of the Specification provided by the applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The method of controlling a roll, pitch or heave motion of a ship with at least one stabilizing fin is not shown or suggested in the prior art because of the use of a method that includes the step of controlling an angular rate of said stabilizing fin directly in response to a roll, pitch or heave rate of said ship.
The prior art as disclosed by Venables (US 10,259,544) shows the use of a method of controlling roll and pitch motion of a ship, said method including the steps of starting movement of a motion control system of said ship when roll or pitch motion is detected by sensors, controlling a motion of said motion control system with a computer based on sensor data, and ending movement of said motion control system when roll or pitch motion ends.  Said motion control system includes sensors for detecting linear accelerations in all three axes of said ship, angular rate measurements using gyro technology in all three axes, angular measurement using inclinometers for pitch and roll angles, and heading measurement based on input from a heading gyro, compass or GPS system on said ship.  Dobashi et al. (US 7,263,942) discloses a fin stabilizer for a marine vessel and a control method that includes the steps of controlling an angle of said fin stabilizer by means of an angle of attack computing unit and a torque adjusting unit, and generating a fin angle command value based on said computed angle of attack, which is directly related to lifting force on said ship.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


February 2, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617